EXHIBIT 10.3 ESCROW AGREEMENT THIS ESCROW AGREEMENT (this "Agreement") is made and entered into as of June 12, 2001, by MEDIX RESOURCES INC., a Colorado corporation (the "Company"); CORNELL CAPITAL PARTNERS, L.P., a Delaware limited partnership and DUTCHESS PRIVATE EQUITIES, FUND, L.P. a Delaware limited partnership (the "Investors"); BUTLER GONZALEZ LLP, Cornell Capital Partners, L.P.'s counsel (the "Investors Counsel"); and FIRST UNION NATIONAL BANK, a national banking association, as Escrow Agent hereunder (the "Escrow Agent"). BACKGROUND WHEREAS, the Company and the Investors have entered into an Equity Line of (the "Equity Line of Credit Agreement"), dated as of the date hereof, pursuant to which the Company proposes to sell the Company's Common Stock, $0.00 par value per share (the "Common Stock"), at a price per share equal to the Purchase Price, as that term is defined in the Equity Line of Credit Agreement, for an aggregate price of up to $10,000,000. The Equity Line of Credit Agreement provides that on each Advance Date the Investors shall deposit the Advance pursuant to the Advance Notice in a segregated escrow account to be held by Escrow Agent and the Company shall deposit shares of the Company's Common Stock, which shall be purchased by the Investors as set forth in the Equity Line of Credit Agreement, with the Investors Counsel, in order to effectuate a disbursement to the Company of the Advance by the Escrow Agent and a disbursement to the Investors of the shares of the Company's Common Stock by Investors Counsel at a closing to be held as set forth in the Equity Line of Credit Agreement (the "Closing"). WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it in accordance with the terms of this Agreement. WHEREAS, Investors Counsel has agreed to accept, hold, and disburse the shares of the Company's Common Stock which have been deposited with it in accordance with the terms of this Agreement. WHEREAS, in order to establish the escrow of funds and shares to effect the provisions of the Equity Line of Credit Agreement, the parties hereto have entered into this Agreement. NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as follows: 1. Definitions. The following terms shall have the following meanings when used herein: a. "Escrow Funds" shall mean the Advance funds deposited with the Escrow Agent pursuant to this Agreement. b. "Joint Written Direction" shall mean a written direction executed by the Investors and the Company directing Escrow Agent to disburse all or a portion of the Escrow Funds or to take or refrain from taking any action pursuant to this Agreement. c. "Common Stock Joint Written Direction" shall mean a written direction executed by the Investors and the Company directing Investors Counsel to disburse all or a portion of the shares of the Company's Common Stock or to refrain from taking any action pursuant to this Agreement. 2. Appointment of and Acceptance by Escrow Agent and Investors's Counsel. A. The Investors and the Company hereby appoint Escrow Agent to serve as Escrow Agent hereunder. Escrow Agent hereby accepts such appointment and, upon receipt by wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to hold, invest and disburse the Escrow Funds in accordance with this Agreement. B. The Investors and the Company hereby appoint Investors Counsel to serve as the holder of the shares of the Company's Common Stock which shall be purchased by the Investors. Investors Counsel hereby accepts such appointment and, upon receipt via D.W.A.C of the shares of the Company's Common Stock in accordance with Section 3 below, agrees to hold and disburse the shares of the Company's Common Stock in accordance with this Agreement. 3. Creation of Escrow Account/Common Stock Account. A. On or prior to the date of this Agreement the Escrow Agent shall establish an escrow account for the deposit of the Escrow Funds entitled as follows: Medix Resources Inc./Cornell Capital Partners L.P. The Investors will wire funds to the account of the Escrow Agent as follows: Bank: First Union National Bank of New Jersey Routing #: 031201467 Account #: 2020000659170 Name on Account: Butler Gonzalez LLP/First Union as Escrow Agent Name on Sub-Account: Medix Resources Inc./Cornell Capital Partners, L.P. Escrow account Reference Sub-Account #: 1530-01 Attn: Robert Mercado (732) 452-3005 Carmela Agugliaro (732) 452-3005 Note: Only wire transfers shall be accepted. B. On or prior to the date of this Agreement Investors Counsel shall establish an account for the D.W.A.C. of the shares of Common Stock entitled as follows: Medix Resources Inc. The Company will D.W.A.C. shares of the Company's Common Stock to the account of Investors Counsel as follows: Brokerage Firm: The May Davis Group, Inc. Clearing Firm: Dain Rouscher Account #: 12H7-16679688 DTC #: 0235 Name on Account: Butler Gonzalez LLP 4. Deposits into the Escrow Account. The Investors agrees that they shall promptly deliver all monies for the payment of the Common Stock to the Escrow Agent for deposit in the Escrow Account. 5. Disbursements from the Escrow Account. (a) At such time as Escrow Agent has collected and deposited instruments of payment in the total amount of the Advance and the Investors counsel, Investors Counsel, has received such Common Stock via D.W.A.C from the Company which are to be issued to the Investors pursuant to the Equity Line of Credit Agreement, Investors Counsel shall notify the Company and the Investors. The Escrow Agent will continue to hold such funds until the Investors and Company execute and deliver a Joint Written Direction directing the Escrow Agent to disburse the Escrow Funds pursuant to Joint Written Direction at which time the Escrow Agent shall wire the Escrow Funds to the Company. In disbursing such funds, Escrow Agent is authorized to rely upon such Joint Written Direction from Company and may accept any signatory from the Company listed on the signature page to this Agreement and any signature from the Investors that Escrow Agent already has on file.
